Citation Nr: 0728499	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-16 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of the currently 
assigned 10 percent for a service-connected right knee 
disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and T.S.


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 until June 
1975.  The veteran also had a period of active duty for 
training (ACDUTRA) from May 17, 1980 until May 31, 1980.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO).   

In June 2006, the veteran presented testimony during a 
personal hearing which was chaired by the undersigned Acting 
Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2002).  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.

This matter was previously before the Board in October 2006.  
At that time, it was remanded to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC) 
for additional development.  That development has been 
completed and in June 2007 the AMC issued a Supplemental 
Statement of the Case (SSOC) which continued to deny the 
veteran's claim.  The matter has been returned to the Board 
for further appellate action.  


FINDING OF FACT

The evidence of record indicates that veteran's service-
connected right knee disability is manifested by X-ray 
evidence of osteoarthritis, a range of motion from 4 degrees 
of extension to 106 degrees of flexion with pain on motion, 
and no edema, recurrent subluxation, instability, 
incoordination or fatigability.




CONCLUSION OF LAW

The criteria for the assignment of an increased disability 
rating have not been met with respect to the service-
connected right knee disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected right knee disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Crucially, 
the RO informed the veteran of VA's duty to assist him in the 
development of his claim of entitlement to an increased 
disability rating in letters dated April 15, 2003 and August 
31, 2004.  In the April 2003 and August 2004 VCAA letters, 
the veteran was advised of the provisions relating to the 
VCAA.  Specifically, he was advised that VA would obtain all 
evidence kept by the VA and any other Federal agency.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency as long as he completed a release form 
for such.  The VCAA letter specifically informed the veteran 
that for records he wished for VA to obtain on his behalf he 
must provide an adequate description of the records as well 
as authorization for records not held by the Federal 
government.   Additionally, the August 2004 letter 
specifically informed the veteran of the criteria of a 
successful claim of entitlement to an increased disability 
rating.  

Finally, the Board notes that the August 2004 letter 
expressly notified the veteran "if there is any other 
evidence that you think will support your claim, please let 
us know.  If you have any evidence in your possession that 
pertains to your claim, please send it to us."  The letter 
further advised the veteran that he could submit additional 
information.  This complies with the requirements of 38 
C.F.R. § 3.159 (b) in that the RO informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service-
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  With 
respect to elements (4) and (5), degree of disability and 
effective date, further notice is not required.  As discussed 
above, the veteran received appropriate notice regarding 
degree of disability in the August 2004 letter.  With respect 
to effective date, because the claim was denied by the RO and 
now is being denied by the Board, the matter of the 
assignment of an effective date is moot.  Finally, the 
veteran did receive specific notice regarding effective date 
in a November 2006 letter.       

The Board additionally observes that the veteran appears to 
be fully conversant with what is required of him and of VA, 
as is evidenced by his pleadings to the Court.  Because there 
is no indication that there exists any evidence which could 
be obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.   See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].   

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible. The evidence of record 
includes the veteran's private treatment records, and reports 
of VA examinations.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2006).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2006).

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2006).  
Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint will be rated under the criteria 
for limitation of motion of the affected joint.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2006).  
For the purpose of rating disabilities due to arthritis, the 
knee is considered a major joint.  See 38 C.F.R. § 4.45 
(2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Normal range of motion for the knee is defined as follows: 
flexion, zero degrees to 140 degrees; and extension, 140 
degrees to zero degrees.  See 38 C.F.R. § 4.71, Plate II 
(2006).



Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected right knee disability.  
Essentially he contends that functional loss due to pain 
warrants the assignment of a higher disability rating.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service-connected bilateral knee disability, 
denominated as chondromalacia and degenerative arthritis, is 
currently evaluated under Diagnostic Codes 5260 [limitation 
of extension].  Arthritis of a major joint will be rated 
under the criteria for limitation of motion of the affected 
joint.  In this case, the veteran's disability is manifested 
by principally by pain and limitation of motion.  
Accordingly, a diagnostic code reflecting limitation of 
motion has been assigned.  

The Board observes that under Diagnostic Codes 5260 and 5261, 
a veteran may receive separate ratings for limitations in 
both flexion and extension.  See VAOPGCPREC 9-2004.  However, 
in this case there is no evidence that either flexion or 
extension in and of itself is compensably disabling.  Thus, 
separate ratings would not benefit the veteran.  However, as 
the veteran's range of motion is more severely compromised as 
flexion rather than extension Diagnostic Code 5260 has been 
selected.  The assigned diagnostic code, therefore, is 
congruent with the veteran's symptomatology and current 
diagnosis.  

The veteran and his representative have not suggested that 
another diagnostic code would be more appropriate.

There is no rating code for chondromalacia.  
"'Chondromalacia' is softening of the cartilage in the knee, 
Dorland's Illustrated Medical Dictionary 326, 1241 (27th ed. 
1988)."  Arneson v. Brown, 8 Vet. App. 432, 434 (1995).  The 
record does not indicate, and the veteran has not contended, 
that the chondromalacia produces additional or different 
disability from that produced by the arthritis.

Diagnostic Code 5257 [other impairment of the knee, recurrent 
subluxation and lateral instability] is at times used as a 
catch-all provision for knee disabilities which cannot be 
more appropriately rated via other diagnostic codes.  In this 
case, the veteran's principal complaints are pain and 
limitation of motion, rather than instability.  The April 
2003 and March 2007 VA examination reports contained specific 
findings ruling out subluxation or lateral instability.  
Moreover, the principal diagnosis is arthritis.   Thus, the 
application of Diagnostic Code 5257 is not appropriate in 
this case. 

The remaining knee codes which provide ratings of 10 percent 
and higher involve certain pathology, such as ankylosis or 
malunion or nonunion of the tibia and fibula, which are not 
present.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5262 
(2006).  

Accordingly, for the reasons set out above, the Board has 
determined that the currently assigned Diagnostic Code, 5260, 
are most appropriate in describing the veteran's knee 
disability.  The Board will also evaluate the right knee 
under Diagnostic Code 5260.

Schedular rating

The veteran has complained of significant knee pain with 
limitation of function, and the medical evidence of record 
reveals continued complaints of knee pain with limitation of 
motion.

The RO granted a rating of 10 percent for the right knee in a 
July 2003 rating decision.  In essence, the RO concluded that 
although the loss of range of motion did not warrant the 
assignment of a compensable disability rating under 
Diagnostic Code 5260, an additional 10 percent disability 
rating was assigned for pain which resulted in additional 
functional limitation.  See DeLuca, supra.  The Board will 
similarly evaluate the knee by looking at limitation of 
motion under the schedular criteria and separately looking at 
DeLuca factors.  

(i.)  Limitation of motion

With respect to limitation of motion, range of motion of the 
right knee in April 2003 was from 4-106 degrees with pain.  
Range of motion in the March 2007 VA examination was 0-110 
degrees as limited by pain.  Normal range of motion is from 0 
to 140 degrees.  Accordingly, accepting the results of the 
April 2003 VA examination, the veteran has lost 4 degrees of 
extension and 34 degrees of flexion.    

Based on this evidence, over the course of time the records 
show a relatively stable limitation of function, showing 
slightly more severe results in the April 2003 examination.  
However, all of the results correspond to a noncompensable 
disability rating under Diagnostic Code 5260.  

 (ii.)  De Luca considerations

Because of the veteran's contentions concerning loss of knee 
function due to pain, and the presence in the record of 
medical evidence which indicates that pain associated with 
the service-connected knee disabilities in fact limits knee 
motion, specifically the September 2006 note of Dr. K.V., the 
Board has reviewed the evidence in order to determine whether 
the veteran's right knee disability could be assigned 
additional disability rating under 38 C.F.R. §§ 4.40, 4.45 
and 4.59, over and above the 10 percent which was previously 
assigned by the RO.

Although as described in the section immediately above 
limitation of motion of the knees is insufficient to warrant 
an increased evaluation, the Board notes that there is 
evidence in the record of functional limitations due to knee 
pain on use.   For example, reports of Dr. K.V. noted that 
the veteran suffered flare-ups upon prolonged periods of 
standing.  In April 2003, the examiner concluded that the 
veteran had lost an additional 10 percent of function in his 
knees due to pain during flare-ups.    

It is clear, based on the April 2003 examination report, the 
findings of which are consistent with those contained in the 
March 2007 VA examination report, that the additional 10 
percent disability may be assigned.  This has already been 
done by the RO.  See 38 C.F.R. § 4.21 (2006) [it is not 
expected that all cases will show all the findings specified; 
above all, a coordination of rating with impairment of 
function will be expected in all cases.]    

Additional disability under DeLuca, over and above the 10 
percent already assigned, is not warranted because of the 
lack of objective evidence demonstrating significant 
weakness, fatigability, incoordination or pain on movement.  
As noted above, VA examination records have characterized the 
veteran's disability as involving pain without significant 
loss of function.  Subjective reports of pain without 
weakness or incoordination are consistent with the private 
medical records of record.  Crucially, the most recent 
examination, the March 2007 VA examination, although 
acknowledging the presence of pain, have not identified or 
described significant functional loss.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the assignment of a 10 percent 
disability rating is appropriate for the right knee, with 
consideration of the DeLuca factors discussed above.

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately. See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2006); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

Specifically with regard to Diagnostic Code 5257, VAOPGCPREC 
23-97 (July 1, 1997) provides for separate disability ratings 
for arthritis and other knee impairment rated under 
Diagnostic Code 5257.  However, as has been discussed by the 
Board above, the medical evidence of record does not include 
references to instability or subluxation of either knee.  
Indeed, the April 2003 and March 2007 VA examination found 
that such problems did not exist.

Finally, as noted above the veteran's disability encompasses 
both chondromalacia and arthritis.  There is, however, no 
medical evidence which suggests that symptomatology 
associated with either may be distinguished, nor is there any 
available rating code for the chondromalacia.  The Board 
therefore believes that the medical evidence of record 
supports a conclusion that the chondromalacia and the 
arthritis should be rated together.

For the reasons set out immediately above, the Board has 
determined that the medical and other evidence of record does 
not provide a basis for the assignment of a disability in 
excess of 10 percent for the veteran's service-connected 
right knee disability.  The 10 percent disability rating will 
be continued.  


ORDER

Entitlement to an evaluation in excess of the currently 
assigned 10 percent for the service-connected right knee 
disability is denied.  



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


